Citation Nr: 0509347	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.  
In February 2003, the veteran testified at a Board 
videoconference hearing.  In June 2004, the Board remanded 
this appeal for further development.  A February 2005 motion 
to advance the case on the Board's docket was granted by the 
Board in March 2005.  


FINDINGS OF FACT

1.  The veteran has been assigned a permanent and total 
disability rating for non-service-connected pension purposes 
due to multiple conditions.  

2.  The veteran is not totally blind or near totally blind, 
not a patient in a nursing home, and not bedridden.  He is 
able to adequately attend to the needs of daily living 
without the regular assistance of another person, and he is 
able to protect himself from the hazards and dangers inherent 
in his daily environment.  

3.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling, plus additional disability 
ratable at 60 percent or more.  He also is not substantially 
confined to his dwelling or immediate premises as a result of 
his disabilities.  






CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  Higher income limits apply for special 
monthly pension based on a need for regular aid and 
attendance or based on housebound status. 38 U.S.C.A. §§ 
1502, 1521.  

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran: (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).  

The veteran served on active duty from November 1942 to 
December 1945.  

In September 1984, the RO granted the veteran's claim for 
non-service-connected pension based on being permanently and 
totally disabled.  

The RO has previously noted that the veteran has multiple 
non-service-connected disabilities including osteoarthritis 
of the lumbar spine (rated 0 percent); pes planus (rated 0 
percent); partial amputation of the right ring finger (rated 
0 percent); refractive error, bilaterally (rated 0 percent); 
hypertensive heart disease (rated 30 percent); degenerative 
joint disease of the right knee (rated 20 percent); 
degenerative joint disease of the left knee (rated 20 
percent); diabetes mellitus (rated 10 percent); and glaucoma 
(rated 10 percent).  

In July 2002, the veteran filed his current application for 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  

A July 2002 VA aid and attendance or housebound examination 
noted that the veteran reported that he was under the care of 
his sister.  He indicated that he had difficulty getting 
around due to arthritis pain in both knees.  The veteran also 
reported that he did not drive a car because he had a 
standard transmission and that would have pain when he put in 
the clutch.  The veteran stated that he would walk for one to 
two blocks.  It was noted that the veteran could travel; care 
for needs of nature; feed himself; dress himself; bath 
himself, but with difficulty getting out of the tub; get out 
of bed; remain out of bed all day; and that he was able to 
get out of doors.  The diagnoses were degenerative joint 
disease with limitations due to pain in the knees.  It was 
noted that a tub bench would be requested to assist the 
veteran with bathing and that he had a cane already.  
Diabetes mellitus, well controlled, with no neuropathy or 
nephropathy, and hypertension, well controlled, were also 
diagnosed.  

A copy of an aid and attendance or housebound examination 
report received in March 2003 was incomplete.  The second 
page of the report was missing which would include the 
examiner's signature, the date of the examination, and the 
current diagnoses.  The report included a notation that the 
veteran was under the care of a nurse or attendant.  The 
report indicated that the veteran could not drive a car and 
that he could only walk in the bedroom of his house.  There 
were also notations that he could not travel or care for the 
needs of nature, and that he needed help to feed himself, 
dress himself, bathe himself, or get out of bed.  The veteran 
also reported that he could remain out of bed for eight to 
nine hours and that he was not able to get out of doors.  As 
noted above, the Board observes that this examination report 
is missing the second page and does not include the 
examiner's signature or any current diagnoses.  Further, it 
appears that the information as to the veteran's current 
activities was solely based on a history provided by the 
veteran.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  Given 
such circumstances, the Board finds that this incomplete 
examination report has a low probative value.  

A March 2003 report from a VA eye clinic, noted that the 
veteran was seen for a follow-up for glaucoma.  The examiner 
reported that corrected vision in the veteran's right eye was 
20/50- and that it was 20/40 in his left eye.  The diagnoses 
included glaucoma and diabetes.  

The most recent June 2004 VA aid and attendance or housebound 
examination report noted that the claims file and medical 
record had been reviewed.  The examiner indicated that the 
veteran was not permanently bedridden.  It was also reported 
that the veteran had glaucoma in both eyes and that he was 
able to see.  The examiner noted that the veteran could 
protect himself from hazards and dangers, that he was able to 
walk, that he had no bladder or bowel incontinence, and that 
he had no loss of memory.  The veteran reported that he would 
walk around the house and watch television during the day.  
It was noted that the veteran was able to put on clothes and 
that he was able to bathe, shave, feed himself, and use the 
toilet.  It was further reported that the veteran could walk 
300 feet without stopping, that he used a cane on and off, 
and that he was able to leave his home in the immediate 
premises.  The diagnoses included hypertension, non-insulin-
dependent diabetes mellitus, and glaucoma.  The examiner 
commented that after reviewing the claims file, it was his 
opinion that the veteran was able to take care of himself at 
that time.  

The Board observes that the VA examiner pursuant to the June 
2004 examination specifically noted that he had reviewed the 
veteran's claims file.  Additionally, the examination report 
was signed and the current diagnoses were provided.  Further, 
the examiner's opinion is consistent with the historical 
record, specifically the earlier July 2002 VA examination 
report, noted above.  Therefore, the Board finds that the 
results of the June 2004 VA aid and attendance or housebound 
examination, to include the examiner's opinion, are more 
probative than the results indicated pursuant to the 
incomplete March 2003 examination report.  See Wensch v. 
Principi, 15 Vet.App. 362 (2001).  

Other recent VA treatment records dated from June 2004 to 
August 2004 show continuing treatment for disorders such as 
hypertension, diabetes mellitus, and degenerative joint 
disease.  

Based on all the evidence, the Board finds that the veteran 
is not in need of regular aid and attendance.  He is not in a 
nursing home nor is he blind.  There is also no currently 
demonstrated need for aid and attendance.  He is able to take 
care of his personal care functions without assistance from 
another person.  The veteran is ambulatory and not bedridden.  
As noted above, although the incomplete examination report 
received in March 2003 appears to indicate that the veteran 
might be in need of assistance of another person, the 
subsequent more probative June 2004 examination report 
clearly refutes such notion.  The examiner pursuant to the 
June 2004 examination specifically indicated that the veteran 
was able to take care of himself.  The Board also observes 
that the veteran has alleged that he has dementia.  However 
such disorder is not currently shown by the evidence of 
record.  Therefore, the requirements for special monthly 
pension due to a need for regular aid and attendance are not 
satisfied.  

With regard to housebound benefits, the medical evidence as a 
whole, including the recent June 2004 VA examination, 
indicate that the veteran's disabilities do not cause him to 
be confined to his premises.  Pension benefits at the 
housebound rate may also be paid if the veteran has a single 
disability rated as 100 percent, and additional disability 
rated at 60 percent.  In the present case, although the 
veteran has multiple disabilities, he does not have a single 
permanent disability ratable at 100 percent along with 
additional disabilities ratable at 60 percent or more.  Thus, 
the requirements for housebound benefits are not met.  

The preponderance of the evidence is against the claim for 
special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound.  Thus the 
benefit-of-the-doubt rule des not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

In a letter dated in June 2004, the RO specifically informed 
the veteran of the evidence necessary to substantiate his 
claim, and of his and VA's respective obligations to obtain 
specified different types of evidence.  In addition, this 
letter specifically told him to submit all pertinent evidence 
in his possession.  The Board acknowledges that the letter 
specifically informing the veteran of the VCAA was sent to 
the veteran well after the RO's August 2002 decision that is 
the basis for this appeal.  However, the veteran was 
subsequently provided with content-complying notice and 
evidentiary development.  An attempt to provide notification, 
pursuant to the VCAA, was provided in the notification of the 
August 2002 rating decision.  The October 2002 statement of 
the case, the Board hearing in February 2003, a June 2004 
letter, and an October 2004 supplemental statement of the 
case informed the veteran more specifically of the reasons 
for the denial of his claim, the relevant law and 
regulations, and the evidence upon which his claim was based.  
Thus, the Board finds that the appellant was not prejudiced 
by the timing of the Section 5103(a) notice in this instance.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  VA treatment records have been 
obtained, and VA examinations have been provided.  There is 
no relevant evidence identified which has not been obtained, 
with the exception of the remainder of a partial copy of an 
unsigned aid and attendance examination report, received in 
March 2003.  However, the veteran did not respond to a June 
2004 request for the remainder of the examination report, and 
the report does not contain sufficient information to enable 
VA to obtain the report directly from the provider.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 190, 193 (1991).  The veteran testified at a 
Board videoconference hearing before the undersigned in 
February 2003.    

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance or by reason of being housebound 
is denied.  



	                        
____________________________________________
	K. HUDSON
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


